Voto concurrente del
Juez Asociado Señor Ortiz,
al cual se une el Juez Asociado Señor Alonso Alonso.
La ausencia de dos (2) documentos de importancia vital, dificultan el análisis de los planteamientos sobre el debido proceso de ley y violación al Reglamento del Partido Popular Democrático.(1)
Primero, no tenemos ante nos, por no haberlo acompa-ñado el recurrente, el informe de la Oficial Examinadora, Lie. Marylin Rivera, que según su decisión, fue ponderado por el Secretario General del partido. Segundo, descono-cemos por no acompañarse al Escrito de Apelación, qué planteamientos, si algunos, se levantaron ante la Junta de Gobierno del Partido Popular Democrático.
Por otro lado, la contención del recurrente —avalada en las opiniones disidentes— de que el mero hecho de que el candidato victorioso no contestara el documento de impug-nación conlleva la anulación del proceso primarista, es clara-mente improcedente. Aparte de que los motivos de la impugnación están fundados en actuaciones y omisiones de los funcionarios del partido, no atribuibles al licenciado Va-*178lero Zayas, la omisión de éste sólo tendría el efecto de dar por ciertos los hechos alegados. Bajo ninguna circunstancia puede ello decir que dichas alegaciones dan lugar, como cues-tión de derecho, a la anulación del proceso.(2)
Aunque coincido con el fundamento de nuestra decisión —el no haberse acudido al organismo oficial, 16 L.P.R.A. see. 3156a(i), por ser el mismo correcto y suficiente en derecho para sostener la decisión de instancia— expongo estos crite-rios alternos para una mayor claridad de la situación pre-sente.

 AI decidir debemos recordar que: “No es absoluto ni existe el alegado derecho fundamental a ser candidato a un puesto electivo.” García v. Luciano, 115 D.P.R. 628, 630 (1984). Opinión del Juez Asociado Señor Negrón García.


 Como cuestión de realidad, en la decisión del Secretario General del P.P.D. se da por sentado que los hechos alegados son ciertos. El Secretario General del P.P.D. resolvió que estos hechos no ameritaban que se anulara la primaria y se convocara una nueva.